UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7805



ANTHONY DOVE,

                                              Plaintiff - Appellant,

          versus


LENOIR    COUNTY     SHERIFF’S     DEPARTMENT;
CHRISTOPHER HILL, Detective; BRANSON VICKORY,
District Attorney for District Eight; IMELDA
PATE, Assistant District Attorney for District
Eight-A; KINSTON FREE PRESS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-02-33-4-H)


Submitted:   April 1, 2003                 Decided:   April 17, 2003


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dove, Appellant Pro Se. Mark Allen Davis, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Raleigh, North Carolina; David J. Adinolfi, II,
Assistant Attorney General, Raleigh, North Carolina; Julia Furr
Youngman, ELLIS & WINTERS, L.L.P., Raleigh, North Carolina; John
Adam Bussian, III, THE BUSSIAN LAW FIRM, P.L.L.C., Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Anthony Dove appeals the district court’s order denying relief

on his complaint under 42 U.S.C. § 1983 (2000).   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.    See Dove v. Lenoir County

Sheriff’s Dep’t, No. CA-02-33-4-H (E.D.N.C. Oct. 15, 2002).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2